UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):July 21, 2011 (Exact Name of Registrant as Specified in its Charter) Delaware 1-7201 33-0379007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1 AVX Boulevard Fountain Inn, South Carolina (Address of principal executive offices) (Zip Code) (864) 967-2150 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On July 22, 2011 (the “Original Filing”), we filed the Current Report on Form 8-K disclosing the results of the voting at AVX Corporation’s Annual Meeting of Shareholders held on July 20, 2011. The sole purpose of this amendment is to disclose our decision regarding how frequently we will conduct shareholder advisory votes on executive compensation.No other changes have been made to the Original Filing. Item 5.07.Submission of Matters to a Vote of Security Holders. As previously reported, the majority of the votes cast by our shareholders voted, on an advisory basis, to hold an advisory vote on executive compensation every three years. Consistent with this recommendation by our shareholders, our Board of Directors have decided that it will include an advisory shareholder vote on executive compensation in its proxy materials every three years until the next stockholder vote on the frequency of an advisory vote on executive compensation, which will be no later than our Annual Meeting of Shareholders in 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 26, 2011 AVX CORPORATION By: /s/ Kurt P. Cummings Name: Kurt P. Cummings Title: Vice President, Chief Financial Officer, Treasurer and Secretary
